DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/24/2020 Non-Final Office Action, claims 1 and 3-16 were pending. Claims 1 and 3-7 were withdrawn. Claims 8-16 were rejected. 
In Applicant’s 12/24/2020 Reply, claims 8 and 14 were amended. Claims 11-13 were canceled. 
Claims 1, 3-10, and 14-16 remain pending.  

Remarks and Amendments
	Claims 8-16 were rejected under 35 U.S.C. 103 as being unpatentable over JP2004196701A (published 07/15/2004):

    PNG
    media_image1.png
    648
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    117
    616
    media_image2.png
    Greyscale

	Applicant amended the claims to require the mixture of DNA fragments have a molecular weight of 50-1500 kDa. In addition, Applicant argues that JP2004196701A fails to render the claims obvious, because it fails to teach or suggest a method of treating ischemic colitis comprising administering a mixture of DNA fragments from fish sperm or testis with a molecular weight of 50-1500 kDa. Instead, Applicant asserts that JP2004196701A does not speak to a therapeutic amount of the mixture of DNA fragments but instead teaches that fish milt extract inhibits the delayed neuronal cell death occurring during reperfusion in ischemic areas through the increase in blood flow. 	Applicant is correct in that JP2004196701A fails to teach a method of treating ischemic colitis, but instead generically teaches suppressing neuronal cell death caused by ischemia, which is not readily extrapolatable to a method of treating ischemic colitis. Furthermore, JP2004196701A fails to teach a mixture of DNA fragments from fish sperm or testis with a molecular weight of 50-1500 kDa, but instead teaches fish milt extract having 25-50% nucleic acid content. Because JP2004196701A fails to teach or suggest the claimed methods, this rejection is withdrawn.
This application is in condition for allowance except for the presence of claims 1 and 3-7 directed to an invention non-elected without traverse. Accordingly, claims 1 and 3-7 are canceled via Examiner’s Amendment, infra.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claims 1 and 3-7:  Cancel.

Conclusion
Claims 8-10 and 14-16 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655